Title: From Thomas Jefferson to Thomas Dobson, 18 November 1807
From: Jefferson, Thomas
To: Dobson, Thomas


                        
                            Sir
                            
                            Washington Nov. 18. 07.
                        
                        In a discourse on Unitarian principles, sent me by mr Eddowes of your city, & edited by yourself, I
                            percieve that others are to be delivered on the same subject successively through the winter. the object of the present
                            letter is to ask the favor of you to forward me a copy of them as they appear, &, with the last, a note of the amount
                            which shall be remitted you; to which I should be glad to have added a translation of the New testament, announced page
                            22. of the first discourse, whenever it comes out. not knowing the address of mr Eddowes I take the liberty of putting
                            the inclosed under your cover & asking the favor of it’s delivery. I salute you with esteem & respect
                        
                            Th: Jefferson 
                            
                        
                    